*393ORDER
PER CURIAM.
Movant, John Hicks, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. The judgment of conviction sought to be vacated was for stealing a motor vehicle for which movant was sentenced on his plea of guilty to imprisonment for three years.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).